Birns, J.
I agree that defendants by their plea of guilty as disclosed by the record in this case did not waive a possible challenge to the constitutionality of section 598 of the Judiciary Law. I further concur in the carefully considered opinion of Justice Lupiano that section 598 of the Judiciary Law does have a rational basis, and, accordingly, does withstand the constitutional challenge raised by the defendants.
I do not agree, however, that a hearing is warranted on the methods used to impanel the Grand Jury which in 1972 returned the indictments before us. There is no support in the record for the statements attributed to the County Clerk of Bronx County that "it was the custom and practice in Bronx County systematically and intentionally to mail qualification notices to prospective jurors based upon a fixed mathematical formula which specifically discriminated against women in that a substantially greater number of such qualification notices were sent to men than to women with the result that substantially more men than women were qualified for service”.
In fact, when this claim was first recited in the Bronx County Supreme Court, Trial Term characterized it as "tenuous and unsubstantiated,” and based upon "hearsay,” and found it "not to be the fact.” (People v Echavarry, 79 Misc 2d 509, 511.)
Although as Justice Lupiano observes, it appears that on a motion for reargument that the District Attorney of Bronx County "stipulated” that "the County Clerk in Bronx County engaged in the same administrative practice at the time of our indictments as that followed in New York County at the time of the Feinstein indictment, to wit, summoning fewer women than men for jury qualification” that stipulation by its terms cannot be equated with a practice of "systematic exclusion and discrimination” sufficient to make a factual showing that the Grand Jury herein was constituted illegally.
*410In the absence of a constitutional claim which may in some instance survive a plea of guilty (Menna v New York, 423 US 61), the right to appeal following a guilty plea is governed, by statute (see, for example, CPL, 710.70, subd 2; CPL 450.30). We should not extend ourselves to decide constitutional issues unless the record contains persuasive evidence which would mandate judicial inquiry.
To reach out for remote issues of constitutional law on the basis of mere allegation not only prevents the termination of a criminal action, but permits the beginning of a new appellate process (see People v Giuliano, 52 AD2d 240). After all, a plea of guilty, ordinarily, is designed to prevent regenerated litigation.
For the foregoing reasons, the judgment below should be affirmed.